DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/5/21, with respect to the rejection of claims 1-7 under 103 obviousness have been fully considered, but are not persuasive. Applicant argues that the Volkmann reference does not teach the precise range of irradiation speed and energy density and would therefore not have the unexpected result of forming voids that improve adhesion. Volkmann notes the irradiation is performed as fast as possible while preserving energy density [col 5 line 35-42]. While some examples are provided at lower speeds, irradiation speed and energy are identified as results effective variables which would motivate one of ordinary skill in the art to optimize the irradiation speed, see MPEP 2144.05 II as previous explained. The energy density disclosed by Volkmann overlaps with the claimed range and Volkmann recommends “as fast as possible” as long as the energy density is preserved [col 5 line 35-42, col 6 line 42-68, col 7 line 1-22]. Indeed, in manufacturing processes it is generally desired to perform processes as fast as possible to maximize production. Furthermore, applicant has not demonstrated that there is anything unexpected about the resulting claimed voids in comparison to Volkmann, as Volkmann explicitly states the pretreatment enhances bonding [Abstract] and applicant has not provided any evidence of improvement therefrom. Furthermore, test results are not commensurate in scope with the full range of 2k-15k mm/s as it is not clear that the alleged improvement exists over the totality of this range.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann (US 4861407).
As to claim 1, Volkmann teaches a roughening pretreatment a metallic molded body [col 3 line 26-30, col 21 line 43-45] at a joint surface with a continuous wave laser beam [Abstract, col 6 line 25-38, col 5 line 30-35, col 7 line 45-48] wherein the energy density is in a range of 1 to 10 W/um2 [col 6 line 42-68, col 7 line 1-22] as this range achieves the desired surface modification that interlocks the 2 bodies together [col 10 line 23-40]. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. Volkmann does not explicitly state the irradiation speed of 2000-15,000 mm/sec . However, Volkmann notes that the irradiation speed can be “as fast as possible” as long as the energy density is maintained [col 5 line 35-42]. It is well settled that the determination of the optimum value of a result effective variable, in this case the energy density and speed, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the irradiation speed to 2000 mm/s or more in order to perform the irradiation as fast as possible.  
As to claim 2, Volkmann teaches the laser light forms a straight line [Fig 2A, Fig 7B-9].  
As to claim 3, Volkmann teaches the laser light forms a straight line, a curved line or a line composed of a combination of these, and one straight line or one curved line is formed by continuously irradiating the laser light a plurality of times, the overlapped portions [Fig 2A, Fig 7B-8, col 5 line 30-52].  
As to claim 6, Volkmann does not explicitly state that the processing time is in a range of 0.1 to 30 seconds when the following requirements (A) and (B) are satisfied: (A) the irradiation speed of the laser light is 2,000 to 15,000 mm/sec; and (B) the area of the joint surface of the metal molded body is 100 mm2, but the examiner notes that the processing time and limitations A and B are not required by the claim as written, just that if limitations A and B were met the process would have a processing time within the claimed range. Furthermore, Volkmann notes that the irradiation speed can be “as fast as possible” as long as the energy density is maintained [col 5 line 35-42]. It is well settled that the determination of the optimum value of a result effective variable, in this case the energy density and speed, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the irradiation speed to 2000 mm/s or more such that a surface area 100 mm2.  
Claim 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann (US 4861407) in view of Kiyoo (JP 2010167475).
As to claim 4, Volkmann teaches the laser light forms a plurality of straight lines, a plurality of curved lines or lines composed of combinations of these, and the laser light is continuously irradiated such that the plurality of straight lines or the plurality of curved lines are formed at equal intervals [Fig 2A, Fig 7B-9, col 5 line 30-52], but does not state the interval is in a range of 0.005 to 1 mm.  
Kiyoo teaches a method of bonding metal to resin [Abstract] wherein the laser marks are provided at an interval or hatch width of .05- to 0.3 mm [0034]. This interval provides satisfactory balance between strong anchoring effect to the dissimilar material and suitable processing time [0033]. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to have altered the method of Volkmann and had the marking width be .05- to 0.3 mm, as suggested by Kiyoo, as this range achieves satisfactory balance between strong anchoring effect to the dissimilar material and suitable processing time.
As to claim 5, Volkmann teaches a surface of the metal molded body that can be used as a joining surface is continuously irradiated with laser light at an irradiation speed of 2000 mm/sec or more, the laser light forms a plurality of straight lines, a plurality of curved lines or lines composed of combinations of these, and the laser light is continuously irradiated such that the plurality of straight lines or the plurality of curved lines are formed at equal intervals as explained above, but does not explicitly state the intervals are in a range of 0.005 to 1 mm into one group, and a plurality of such groups are formed at equal intervals in a range of 0.01 to 1 mm.  
Kiyoo teaches a method of bonding metal to resin [Abstract] wherein the laser marks are provided at an interval or hatch width of .05- to 0.3 mm [0034]. This interval provides satisfactory balance between strong anchoring effect to the dissimilar material and suitable processing time [0033]. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to have altered the method of Volkmann and had the marking width be .05- to 0.3 mm, as suggested by Kiyoo, as this range achieves satisfactory balance between strong anchoring effect to the dissimilar material and suitable processing time.
As the interval cited in Kiyoo of .05- to 0.3 mm overlaps with both the lines spacing from each other within a group as well as the groups distance from each other. The plurality of lines taught by the combination could be arbitrarily divided into groups, and the spacing between the lines within the group and the spacing of the groups from each other would fall within the claimed range.
As to claim 7, Volkmann teaches a roughening pretreatment a metallic molded body [col 3 line 26-30, col 21 line 43-45] at a joint surface with a continuous wave laser beam [Abstract, col 6 line 25-38, col 5 line 30-35, col 7 line 45-48] wherein the energy density is in a range of 1 to 10 W/um2 [col 6 line 42-68, col 7 line 1-22] as this range achieves the desired surface modification that interlocks the 2 bodies together [col 10 line 23-40]. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. Volkmann does not explicitly state the laser output is 250-2000 W, however, Volkmann notes that the power of the laser is a determinant of the energy density and is therefore a results effective variable and [col 5 line 53-63, col 6 line 1-7]. It is well settled that the determination of the optimum value of a result effective variable, in this case the output power, is within the skill of one practicing the art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the output power to 250-2000 W or more in order to perform the irradiation as fast as possible with adequate power.
Volkmann does not explicitly state the laser beam diameter is 10-100 um.
Kiyoo teaches a method of bonding metal to resin [Abstract] wherein the laser beam diameter is 100 um [0034], This diameter provides satisfactory balance between strong anchoring effect to the dissimilar material and suitable processing time [0031,0033]. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to have altered the method of Huang and had the beam diameter be 100 um, as suggested by Kiyoo, as this range achieves satisfactory balance between strong anchoring effect to the dissimilar material and suitable processing time.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742